Name: 2004/37/EC: Commission Decision of 23 December 2003 laying down special conditions governing imports of fishery products from Serbia and Montenegro (Text with EEA relevance) (notified under document number C(2003) 5008)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  Europe;  health;  trade;  marketing
 Date Published: 2004-01-14

 Avis juridique important|32004D00372004/37/EC: Commission Decision of 23 December 2003 laying down special conditions governing imports of fishery products from Serbia and Montenegro (Text with EEA relevance) (notified under document number C(2003) 5008) Official Journal L 008 , 14/01/2004 P. 0012 - 0016Commission Decisionof 23 December 2003laying down special conditions governing imports of fishery products from Serbia and Montenegro(notified under document number C(2003) 5008)(Text with EEA relevance)(2004/37/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), and in particular Article 11 thereof,Whereas:(1) An inspection has been carried out on behalf of the Commission in Serbia and Montenegro to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The above conditions do not pertain to Kosovo, as defined by the United Nations Security Council Resolution 1244 of 10 June 1999, which is the subject to international civil administration by the United Nations Mission in Kosovo (UNMIK). It is therefore not possible to include the imports of fishery products from Kosovo in this Decision.(3) The requirements in the legislation of Serbia and Montenegro on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC.(4) In particular, the Ministry of Agriculture, Forestry and Water Management of the Republic of Montenegro (MAFWM), is capable of effectively verifying the implementation of the legislation in force.(5) The MAFWM has provided official assurances regarding compliance with the standards for health controls and monitoring of wild, whole fresh seawater fishery products as set out in Chapter V of the Annex to Directive 91/493/EEC and regarding the fulfilment of hygienic requirements equivalent to those laid down by that Directive.(6) It is appropriate to lay down detailed provisions concerning fishery products imported into the Community from Serbia and Montenegro, in accordance with Directive 91/493/EEC. These provisions should include that only wild, whole fresh seawater fishery products may be authorised for imports into the Community.(7) It is also necessary to draw up a list of approved establishments, factory vessels, or cold stores, and a list of freezer vessels equipped in accordance with the requirements of Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3(1)(a)(i) of Directive 91/493/EEC(2). Those lists should be drawn up on the basis of a communication from the MAFWM to the Commission.(8) It is appropriate for this Decision to be applied 45 days after its publication providing for the necessary transitional period.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Ministry of Agriculture, Forestry and Water Management of the Republic of Montenegro (MAFWM), shall be the competent authority in Serbia and Montenegro(3) identified for the purposes of verifying and certifying compliance of fishery products with the requirements of Directive 91/493/EEC.Article 2Fishery products imported into the Community from Serbia and Montenegro shall meet the requirements set out in Articles 3, 4 and 5.Article 31. Fishery products shall be whole fresh fish from wild seawater catches.2. Each consignment shall be accompanied by a numbered original health certificate in accordance with the model set out in Annex I and comprising a single sheet, duly completed, signed and dated.3. The health certificate shall be drawn up in at least one official language of the Member State where the checks are carried out.4. The health certificate shall bear the name, capacity and signature of the representative of the MAFWM, and the latter's official stamp in a colour different from that of the endorsements.Article 4The fishery products shall come from approved establishments, factory vessels, or cold stores, or from registered freezer vessels listed in Annex II.Article 5All packages shall bear the words "SERBIA AND MONTENEGRO" and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters, except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods.Article 6This Decision shall apply from 28 February 2004.Article 7This Decision is addressed to the Member States.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15; Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 187, 7.7.1992, p. 41.(3) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.ANNEX I>PIC FILE= "L_2004008EN.001402.TIF">>PIC FILE= "L_2004008EN.001501.TIF">ANNEX IILIST OF ESTABLISHMENTS AND VESSELS>TABLE>Category Legend:PP: Processing plant.